Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 11-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooks et al. (US 9,199,721).
Regarding claim 1, Cook et al. ‘721 teaches (figures 1-3) an end rib assembly (as shown in the figure below) for a high-lift device/flap (24) of an aircraft (10) (Col. 3 Lines 5, 22-23), the high-lift device/flap (24) being movably attachable to a wing (16) of the aircraft (Col. 3 Lines 25-26; Col. 4 Lines 60-61), the end rib assembly (as shown in the figure below) being configured for reducing noise caused by a side edge of the high-lift device and by a gap between the wing and the high-lift device (Col. 3 Lines 52-58; Col. 4 Lines 43-55), the end rib assembly comprising: 
a noise-reducing portion/ porous material (52) configured to reduce noise caused by an airflow around the end rib assembly (Col. 3 Lines 59-62; Col. 4 Lines 47-55); and 


    PNG
    media_image1.png
    343
    710
    media_image1.png
    Greyscale

Regarding claims 2 and 3, Cook et al. ‘721 teaches (figures 1-3) the end rib assembly wherein the guiding portion (an outboard flap side edge (32) and the side edge portion (40))  is shaped at its leading edge such that the guiding portion is inclined towards a trailing edge, such that inclination smoothly and continuously transitions into the lateral edge, to partly guide the airflow impinging on the guiding portion towards the noise reducing portion (Col. 4 Lines 47-55; the leading edge of the end rib assembly (26) inclines down towards the trailing edge  (28) forming the lateral edge (as shown in the figure above)).

Regarding claim 11, Cook et al. ‘721 teaches (figures 1-3) the end rib assembly wherein the guiding portion (an outboard flap side edge (32) and the side edge portion (40)) comprises an end rib longitudinal protrusion/seal (70) extending in the lateral direction outward (as shown in the figure above), the longitudinal protrusion being configured to be received in a wing receiving opening, wherein the longitudinal protrusion does not extend beyond leading and trailing edges 
Regarding claim 12, Cook et al. ‘721 teaches (figures 1-4B) a high-lift device/flap (24) for an aircraft (10) comprising a high lift body configured to generate lift and an end rib assembly according to claim 1, wherein the end rib assembly is fixedly mounted to the high-lift body at a side edge (Col. 2 Lines 4, 22-29; Col. 4 Lines 63-67; Col. 5 Lines 1-5).
Regarding claim 13, Cook et al. ‘721 teaches (figures 1-3) an attachment arrangement for attaching a high-lift device/flap (24) to an aircraft wing (16) of an aircraft (10) comprising an end rib assembly according to claim 1 and an attaching assembly, wherein the high-lift device/flap (24) is movably attached to the aircraft wing (18), wherein movement between the extended position and the retracted position is controlled by cooperation of the end rib assembly and the attaching assembly, wherein the attaching assembly is matched to the end rib assembly (Col. 3 Lines 13-32; Col. 4 Lines 60-61; end rib assembly moves with the flap).
Regarding claim 15, Cook et al. ‘721 teaches (figures 1-3) the attachment arrangement comprising a noise-reducing section/porous cavity-filler insert (50) having a noise-reducing material/ porous material (52), wherein the noise-reducing section is mountable to a bottom side of an aircraft wing, so as to absorb noise emanating from the end rib assembly in an upward direction (Col.3 Lines 60-6; Col. 4 Lines 35-37).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cooks et al. (US 9,199,721) as applied to claim 1 above, and further in view of Moser et al. (US 20150083855) and Isotani et al (9302761).
Regarding claim 4, Cook et al. ‘721 teaches an invention as discussed above in claim 1, but it is silent about the guiding portion comprising a receiving opening configured for receiving a wing longitudinal protrusion, the receiving opening arranged at a leading-edge side of the end rib assembly. 
However, Moser et al. ‘855 teaches (figures 4-5) a wing (116) with an opening to support one or more carrier track assemblies (202) (Para 0044). Isotani et al. ‘761 teaches a recess (2a) configured to retract the leading edge portion of the high-lift device formed at the lower surface side of the trailing edge portion of the main wing (2) (Col. 9 Lines 48-51) (the lower surface side of the trailing edge portion of the main wing act as a wing protrusion that guides the high-lift device (3)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cook et al. ‘721 to incorporate the teachings of Moser et al. ‘855 and Isotani et al. ‘761 to configure the end rib assembly with an opening, similar to the opening of the wing as taught by Moser et al. ‘855, to receive the wing protrusion, as taught by Isotani et al. ‘761. One of ordinary skill in art would recognize that doing so would provide better grip to the end rib assembly, against the external air flow, as the end rib assembly hugs the protrusion from two different sides i.e., up and down.
Regarding claim 5, modified Cook et al. ‘721 teaches an invention as discussed about in claim 4 but it is silent about the receiving opening configured, in particular shaped, such that the wing longitudinal protrusion is received regardless of a deflection of the end rib assembly in a vertical direction. However, Isotani et al. ‘761 teaches (figure 8) a projection portion (601) with an angled guiding edge (as shown in the figure below). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cook et al. ‘721 to incorporate the teachings of Isotani et al. ‘761 to configure the receiving opening with an angled guiding edge. One of ordinary skill in art would recognize that doing so would guide the wing longitudinal protrusion towards an end rib receiving portion. 

    PNG
    media_image2.png
    293
    613
    media_image2.png
    Greyscale
   
Regarding claim 14, Cook et al. ‘721 teaches an invention as discussed above in claim 13 but it is silent about the attaching assembly comprising a wing longitudinal protrusion configured for being received by the guiding portion. However, Moser et al. ‘855 teaches (figures 4-5) a wing (116) with an opening to support one or more carrier track assemblies (202) (Para 0044). Isotani et al. ‘761 teaches a recess (2a) configured to retract the leading edge portion of the high-lift device formed at the lower surface side of the trailing edge portion of the main wing (2) (Col. 9 Lines 48-51) (the lower surface side of the trailing edge portion of the main wing act as a wing protrusion that guides the high-lift device (3)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cook et al. ‘721 to incorporate the teachings of Moser et al. ‘855 and Isotani et al. ‘761 to configure the attaching assembly comprising a wing longitudinal protrusion, as taught by Isotani et al. ‘761, configured for being received by the guiding portion, similar to the opening of the wing as taught by Moser et al. ‘855. One of ordinary skill in art would recognize that doing so would provide better grip to the end rib assembly, against the external air flow, as the end rib assembly hugs the protrusion from two different sides i.e., up and down.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cooks et al. (US 9,199,721) as applied to claim 6 above, and further in view of Moser et al. (US 20150083855).
Regarding claims 9 and 10, Cook et al. ‘721 teaches an invention as discussed above in claim 6, but it is silent about the guiding portion comprising a bearing arrangement for supporting a wing longitudinal protrusion, wherein the bearing arrangement is arranged within the guiding channel; wherein the bearing arrangement comprises at least one bearing member, wherein the bearing member is selected from a group of bearing members consisting of roller bearing members and sliding bearing members. However, Moser et al. ‘855 teaches (figures 4-5) one or more guide rollers/ roller bearing (255) supporting guide tracks (204) (Para 0044). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cook et al. ‘721to incorporate the teachings of Moser et al. ‘855 to configure the guiding channel i.e., channel where end rib assembly receives the wing protrusion, with a bearing arrangement comprising a roller bearing members. One of ordinary skill in art would recognize that doing so would secure and smoothly guide the wing longitudinal protrusion into the end rib assembly.
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cooks et al. (US 9,199,721) as applied to claim 6 above, and further in view of Khorrami et al. (US 9,132,909) and Moser et al. (US 20150083855).
Regarding claim 16, Cook et al. ‘721 teaches the end rib assembly according to claim 1, wherein the guiding portion comprises:
an inlet opening (the outside lateral edge of  the end rib assembly forms an inlet opening though which fluids are introduced to the porous materials);
an outlet opening (the portion where the porous cavity-filler insert (50) starts and the guiding channel ends) that engages with the noise-reducing portion;
a guiding channel (a gap between the side edge portion (32) and the porous cavity-filler insert(50)), which extends between the inlet opening and the outlet opening and is fluidly connected to an outside of the end rib assembly via the inlet opening (porous cavity-filler insert (50) is disposed substantially in the flap side-edge cavity (48) formed by the side edge portion (32) of the end rib assembly (Col. 3 Lines 52-58); as porous cavity-filler insert (50) has an exposed outer side surface (60) (Col. 4. Lines 20-22) the flap side-edge cavity forms a channel (portion of the cavity unoccupied by the porous cavity-filler insert), which extends towards a trailing edge, through which outside air enters the porous material (52) of the porous cavity-filler insert (50) (Col. 3 Lines 52-57)).;
wherein the inlet opening is configured to take in the airflow impinging on the guiding portion and to receive a wing longitudinal protrusion therein (the outside lateral edge comes in contact with the external environment when the end rib assembly is in extended position and is in contact with a wing longitudinal protrusion when the end rib assembly is in retracted position); 
but it is silent about an inlet opening arranged at a leading edge of the end rib assembly;
a bearing arrangement within the inlet opening and extending through the guiding channel towards a trailing edge of the end rib assembly, wherein the bearing arrangement is configured to support a wing longitudinal protrusion;
wherein the outlet opening is arranged at the end of the guiding channel that engages with the noise-reducing portion and is configured to output the airflow taken in by the inlet opening into the noise-reducing portion.
However, Khorrami et al. ‘909 teaches (figure 4) flap structure (10) may include a plurality of acoustic chambers (60), each having an opening (62) wherein the acoustic chambers (60) may form an upper acoustic liner, a lower acoustic liner and/or end acoustic liner (Col. 6 Lines 59-63). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cook et al. ‘721 to incorporate the teachings of Khorrami et al. ‘909 to configure the end rib assembly with an inlet opening arranged at the leading edge of the end rib assembly, forming a chamber/guide channel whose outlet opens to the noise-reducing portion/porous material (52). One of ordinary skill in art would recognize that doing so would suppress noise by directing airflow from the leading of the end rib assembly directly to the noise-reducing portion/porous material (52).
Moser et al. ‘855 teaches (figures 4-5) one or more guide rollers/ roller bearing (255) supporting guide tracks (204) (Para 0044). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cook et al. ‘721 to incorporate the teachings of Moser et al. ‘855 to configure the inlet opening with a bearing arrangement extending through the guiding channel i.e., channel where end rib assembly receives the wing protrusion, and supporting a wing longitudinal protrusion. One of ordinary skill in art would recognize that doing so would secure and smoothly guide the wing longitudinal protrusion into the end rib assembly.
Regarding claim 18, modified Cook et al. ‘721 teaches (figures 1-4B) a high-lift device/flap (24), in particular a flap, for an aircraft (10) comprising a high lift body configured to generate lift and an end rib assembly according to claim 16, wherein the end rib assembly is fixedly mounted to the high-lift body at a side edge (Col. 2 Lines 4, 22-29; Col. 4 Lines 63-67; Col. 5 Lines 1-5).
Regarding claim 19, modified Cook et al. ‘721 teaches (figures 1-4B) an attachment arrangement for attaching a high-lift device /flap (24) to an aircraft wing of an aircraft comprising an end rib assembly and/or a high lift device/flap (24) according to claim 16 and an attaching assembly (assembly comprising the guiding portion (an outboard flap side edge (32) and the side edge portion (40)) , wherein the high-lift device/flap (24) is movable attached to the aircraft wing, wherein movement between the extended position and the retracted positon is controlled by cooperation of the end rib assembly and the attaching assembly, wherein the attaching assembly is matched to the end rib assembly (guiding portion (an outboard flap side edge (32) and the side edge portion (40) forms the portion of end rib assembly). 
Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cooks et al. (US 9,199,721), Khorrami et al. (US 9,132,909) and Moser et al. (US 20150083855) as applied to claim 6 above, and further in view of Isotani et al (9302761).
Regarding claim 17, modified Cook et al. ‘721 teaches the end rib assembly wherein the inlet opening comprises a receiving opening, which is configured to receive the wing longitudinal protrusion (the end rib assembly has an inlet opening which can be configured to receive the wing longitudinal protrusion) but it is silent about an inlet opening configured to receive the wing longitudinal protrusion regardless of a deflection of the end rib assembly in a vertical direction. However, Isotani et al. ‘761 teaches (figure 8) a projection portion (601) with an angled guiding edge (as shown in the figure below; an angled guiding edge guides and aligns the flap body (11) regardless of a deflection). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cook et al. ‘721 to incorporate the teachings of Isotani et al. ‘761 to configure the an inlet opening to receive the wing longitudinal protrusion regardless of a deflection of the end rib assembly in a vertical direction. . One of ordinary skill in art would recognize that doing so would smoothly guide the wing longitudinal protrusion towards an end rib receiving portion. 

    PNG
    media_image2.png
    293
    613
    media_image2.png
    Greyscale
 
Response to Arguments
Applicant's arguments filed 28th June 2021 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues that Cook et al. ‘721 the “outboard flap side edge” (32) and “side edge portion” (40) of Cook et al. ‘721 is not analogous to the claimed guiding portion” and references Col. 4 Lines 47-62 do not have anything that teaches the “outboard flap side edge” (32) and “side edge portion” (40) of Cook et al. ‘721 being analogous to the claimed guiding portion”. References Col. 4 Lines 47-62 were cited to show the structure of the end rib assembly and positioning of the side edge portion (30). As explained in the initial rejection, an outboard flap side edge (32) and the side edge portion (40), which forms the end rib assembly, guides the end rib along a predetermined path, so that, during retraction a seal (70) seats against the wing to prevent airflow between the end rib assembly and the wing. The seal (70) seats against the wing at a specific positon for which the outer flap side edge (32) and side edge portion (40) guides the seal, and thus the end rib assembly, to sit against the wing during retraction. Applicant further argues that the outboard flap side edge (32) is merely the surface of the flap (24) but as can be seen in figure 2 the outboard flap side edge (32) and side edge portion (40) are attached to the flap and forms part of end rib assembly.
Regarding claims 6 and 7, applicant argues that the outboard flap side edge (32) and the side edge portion (40) doesn’t form a guiding channel extending towards a trailing edge  and being fluidly connected to an outside of the end rib assembly via an inlet opening and the guiding channel configured to fluidly connect the noise-reducing portion. The applicant further argues that structure analogous to either the inlet opening or the receiving opening is not identified in the rejection. Cook et al. ‘721 teaches the porous cavity-filler insert (50) substantially fills the flap side-edge cavity (48) (Col. 3 Lines 55-57) which implies that for the most part of the flap side-edge cavity the porous cavity-filler insert is filled which will leave a gap i.e., channel, extending from the leading to trailing edge which is connected to an outside of the end rib assembly via an inlet opening (the outside lateral edge of  the end rib assembly forms an inlet opening though which fluids are introduced to the porous materials). This gap/channel conducts fluid from outside to the noise-reducing portion.
Regarding claim 4, applicant argues that modification of Cook et al. ‘921 to incorporate teachings of Moser ‘851 and Isotani ‘761 would result in impermissible hindsight bias. However, since the end rib assembly is filled with porous materials which is subject to the external high velocity airflow, it would have been obvious to incorporate features of Moser ‘851 and Isotani ‘761 to ensure better grip to the end rib assembly, against the external flow. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455.  The examiner can normally be reached on Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        

/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        7/30/2021